Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic flowmeter having four separate transducer assemblies independently mounted within mounts in a flow cell.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stuyvenberg et al. (10,809,106) (hereinafter Stuyvenberg).
Regarding claim 1, Stuyvenberg teaches a flow meter (110), comprising a flow cell (120) shaped to define an internal passageway (122) and at least four separate transducer assemblies (160) independently mounted within the flow cell in fluid communication with the internal passageway.
Regarding claim 2, Stuyvenberg teaches a pressure sensor (350) mounted within the flow cell in fluid communication with the internal passageway.
Regarding claim 3, Stuyvenberg teaches a temperature sensor mounted within the flow cell in fluid communication with the internal passageway (inherent from col. 4, lines 63-64).
Regarding claim 4, Stuyvenberg teaches the flow cell comprises a tubular main body having first and second ends (124, 126) and a pair of flanges, one of the pair of flanges being formed at each of the first and second ends of the main body (col. 4, lines 27-33), wherein the main body and the pair of flanges define the internal passageway of the flow cell (Fig. 1).
Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Augenstein et al. (11,131,572) (hereinafter Augenstein).
Regarding claim 1, Augenstein teaches a flow meter (10), comprising a flow cell (18) shaped to define an internal passageway (20) and at least four separate transducer assemblies (16) independently mounted within the flow cell in fluid communication with the internal passageway.
Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by McDonald et al. (8,621,936) (hereinafter McDonald).
Regarding claim 1, McDonald teaches a flow meter, comprising a flow cell (100) shaped to define an internal passageway (inside the sensor body 130, Fig. 2, 3) and at least four separate transducer assemblies (200) independently mounted within the flow cell in fluid communication with the internal passageway.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stuyvenberg.
Regarding claim 5, Stuyvenberg teaches a pair of hollow mounts (transducer housings 140) is formed at opposite ends of the main body, each of the pair of mounts being in fluid communication with the internal passageway (Fig. 2) but does not explicitly teach hollow cylindrical mounts. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such cylindrical mounts as claimed since it is nothing more than an obvious matter of design choice for mounting the transducers into the cylindrical hollow mounts that would equally function as taught by Stuyvenberg.
Regarding claim 6, while, Stuyvenberg teaches transducer mounts (140) to include transverse transducer apertures (142), providing each of the pair of mounts defining a longitudinal bore with an open top end and an open bottom end is nothing more than an obvious variant based on positioning the transducers in the flow path.
Regarding claim 7, Stuyvenberg teaches one of the at least four transducer assemblies is mounted in the top opening and another of the at least four transducer assemblies is mounted in the open bottom opening of each of the pair of mounts (Fig. 2, 4).
Regarding claim 8, Stuyvenberg teaches the main body shaped to define at least one enclosed wire receptacle (190) in communication with the longitudinal bore in each of the pair of mounts (Fig. 5, col. 9, lines 40-51).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stuyvenberg in view of Feller (7,823,463).
Regarding claim 9, Stuyvenberg teaches all the claimed features including a transducer in each transducer assembly except for explicitly teaching each of the at least four transducer assemblies comprising a transducer stud shaped to define a recess which is dimensioned to receive the transducer. Feller teaches a transducer assembly (11a) comprising a transducer stud  (Fig. 4) shaped to define a recess dimensioned to receive the transducer (Fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a transducer assembly to form a probe arrangement as taught by Feller to insert the transducer assembly with a transducer mounted in the recess since such an arrangement is nothing more than an obvious variant of positioning the transducers into the flow path in order to generate and detect an acoustic wave for flow rate determination.
Regarding claims 10 and 11, as to each of the at least four transducer assemblies further comprises a sensor plate mounted on the transducer stud for retaining the transducer in the recess and the sensor plate shaped to define a window within which at least a portion of the transducer aligns when each of the at least four transducer assemblies is in its assembled state is nothing more than an obvious matter of design choice for providing a support to the transducer to prevent it from coming out of the recess and transmit the acoustic wave into the flow through the window.
Regarding claim 12, each of the at least four transducer assemblies comprising a transducer gasket disposed between the transducer and the transducer stud is nothing more than an obvious requirement for preventing the fluid from entering the transducer stud and the transducer and prevent contamination.
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a flow meter including the transducer assemblies comprising a transducer and a transducer stud, wherein the transducer stud comprises a base having a front surface and an enclosed top surface, wherein the front surface is shaped to define the recess dimensioned to receive the transducer an enlarged, annular flange formed on the top surface of the base, the flange having an underside, wherein a vertical bore extends downward from the top surface of the base and terminates into the recess.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bezdek et al. (2015/0107370), Shen (2020/0149940), Feller (2006/0059999) and Welsch et al. (2021/0025745) teach various arrangements of extending the transducer assemblies into the flow passage on various stud mounts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            7/28/2022